Citation Nr: 1501227	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  00-14 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

E.T.


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to February 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In November 2011, the Board remanded the claim for further adjudication consistent with the April 2011 Memorandum Decision issued by the United States Court of Appeals for Veterans Claims (Court) that vacated the Board's June 2008 decision in which entitlement to service connection for PTSD was denied.  Specifically, the Remand noted a July 2010 amendment of 38 C.F.R. § 3.304(f) and requested that the RO provide the Veteran with a letter explaining the amendment.  The Remand also requested that if the Veteran identified an in-service stressor related to fear of hostile military or terrorist activity separate from his alleged experience on the Berlin Wall, then the Veteran would be provided a VA examination.  Nonetheless, the RO was also advised to readjudicate the issue on appeal.  A review of the record shows that the Veteran was provided notice regarding the July 2010 amendment of 38 C.F.R. § 3.304(f) and asked to identify any additional stressor events separate from his alleged experience on the Berlin Wall; he did not provide such information.  As a result, the Board is satisfied that there has been substantial compliance with the remand directives and appellate review may continue.  See Stegall v. West, 11 Vet. App. 268 (1998).  

E.T. appeared at a Central Office hearing with the undersigned in October 2014.  The Veteran opted not to appear for his hearing, and his attorney chose to proceed with E.T. as the witness.  A transcript is of record.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.

FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD.

2.  The Veteran's alleged in-service stressor events are not related to combat.

3.  The Veteran's alleged in-service stressor events have not been supported by credible corroborating evidence.  In regards to the Veteran's stressor as it relates to his fear of hostile military or terrorist activity, the claimed stressor has not been found to be consistent with the places, types, and circumstances of his service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2014).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection for PTSD requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 5th edition, of the American Psychiatric Association (DSM-V).  Id.; see also 38 C.F.R. § 4.125(a)(2014).

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service will vary depending on whether or not the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and "consistent with the circumstances, conditions, or hardships of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d),(f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99.  

If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

However, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39843 (July 13, 2010).

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.

The Veteran contends that his currently diagnosed PTSD is related to his experiences serving near the Berlin Wall as a radio operator.  He indicated that during reconnaissance missions he had to be in elevated areas to improve reception of the radio signal.  The Veteran stated that he was able to witness people trying to escape East Berlin from his high vantage point and that several individuals were shot while attempting to flee.  He has reported feelings of guilt as to not being able to help such victims.  He also reported that during reconnaissance missions to the border during the Cuban Missile Crisis, he witnessed armed troops, aircraft and military vehicles from both sides prepare for confrontation.  Although he denied engaging in combat during the Cuban Missile Crisis, he asserts that such threat of war was so intense that he felt his own death was imminent. 

At the outset, the Board notes that both VA and private physicians have diagnosed the Veteran with PTSD in accordance with the DSM-IV.  The Board notes that the DSM was recently revised and a new version, the DSM-V was published in May 2013.  Chapter 38 of the Code of Federal Regulations has recently been updated to reflect this change.  Nevertheless, the Board accepts that the Veteran has been assigned a diagnosis of PTSD for the purposes of this claim.  Therefore, whether the diagnosis was under the criteria of the DSM-IV or the DSM-V is unimportant.  As such, the presence of a current disability is not at issue in this case.  

Moreover, because service records do not reflect combat service, and the Veteran has never described having had combat service, the presumption afforded combat Veterans under 38 U.S.C.A. § 1154(b) is not applicable in this case.  The record must therefore contain service records or other corroborative evidence which substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressors.  See Zarycki, 6 Vet. App. at 98.  Alternatively, because the Veteran has alleged fear of hostile military activity, the Board must also consider whether service connection for PTSD is warranted under the revised regulation, which, as noted, liberalizes, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.

As will be discussed further below, the evidence shows that the Veteran's PTSD is not due to a verified in-service stressor.  Moreover, with respect to the Veteran's alleged stressors related to his "fear of hostile military or terrorist activity," the stressors are not consistent with the places, types, and circumstances of the Veteran's service.

Regarding the first claimed stressor event, the Veteran has reported witnessing events on the Berlin Wall when he was serving as a radio operator.  A review of the Veteran's personnel file reflects that his military occupational specialty (MOS) was a radio operator.  However, the record provides no indication that the Veteran's duties included any reconnaissance missions or other responsibilities near or on the Berlin Wall.  Instead, the Veteran's personnel records show he was stationed in Sandhofen, Germany; there is no report of any service in Berlin.

The record contains other lay evidence, including a statement from the Veteran's mother.  She indicated that she was visiting her son in Germany when he was unexpectedly called for "border duty."  The Veteran's mother did not specifically indicate where along the border the Veteran was traveling to, nor did she indicate that the Veteran was on the Berlin Wall.  To the contrary, the Veteran's mother specifically indicated that her son picked her up in Frankfurt and brought her to Mannheim.  Both of these locations are hundreds of miles from Berlin.  

Also in support of his claim, the Veteran submitted a copy of a certificate appointing him a lifetime member of the "Boarder Legion" in September 1963.  The certificate states that the Veteran "capably performed vigorous duties as a member of this organization at its station along the border of the communist world in Germany."  The map included on the certificate identifies Tann, Mansbach, and Rasdorf.  Again, all of these locations are hundreds of miles from Berlin, and the certificate does not identify specific service on the Berlin Wall itself.

The evidentiary record also includes a June 1998 letter from the Acting Chief of the Consular Section of the United States Embassy in Berlin, Germany.  To summarize, the letter states that the if the Veteran was in Berlin during the period from 1962 to 1964, his accounts as to seeing East Berliners being shot or dragged away during escape attempts through the Berlin Wall would be "quite believable" because such incidents did occur at that time.  She further states that even if not a direct witness to these events, the Veteran would likely have been aware of the situation if he was living in Berlin.  Therefore, the Acting Chief's statements indicate that the Veteran's stressor event was probable if he was in proximity to the Berlin Wall or living in Berlin.  Yet, the Acting Chief does not actually confirm the Veteran's presence in Berlin.

Furthermore, the Veteran has referenced a Fox News Report that documented actions along the Berlin Wall.  According to the Veteran, the documentary indicated there were hundreds of deaths of people who were trying to escape through the Berlin Wall.

Therefore, a review of the evidence shows that the Veteran's claimed stressor involving his personal observation of people being shot at on the Berlin Wall is not supported or corroborated by any evidence of record.  Although the Veteran has provided evidence to show that such deaths occurred on the Berlin Wall, and that he was involved in border duty while stationed in Germany, the evidence does not support or corroborate that the Veteran's active duty placed him in Berlin to witness or hear about the deaths of East Berliners between the years 1962 and 1964.  Significantly, the Veteran's personnel records show that he was not stationed near Berlin, and the remaining evidence does not suggest that he was otherwise in Berlin to witness these events.  The Board emphasizes that the fact that East Berliners were shot, even if found to be true based on the evidence submitted, is not the primary issue in this case.  Instead, the question to resolve is whether there is corroborating evidence to support the Veteran's claimed stressor event involving his personal observation of the deaths of escapees; the evidence simply does not support the Veteran's statement that he was physically in Berlin witnessing the deaths of escapees. 

With regard to the Veteran's other claimed stressor involving the Cuban Missile Crisis, the Veteran asserts that he was in or near Berlin and witnessed "both sides" preparing for conflict.  He also referenced witnessing a speech by President Kennedy addressing the conflict.  The Veteran did not elaborate on what he meant by "both sides."  If the Board construes the Veteran's statement as referring to both sides of the Cuban Missile Crisis conflict, that is, the United States and the Soviet Union, it would be physically impossible for the Veteran to personally observe armed preparation, given that he was stationed in Germany during the time period he described.  If the Veteran was referring to any other groups when he said "both sides," the Board is unable to construe what he meant without more detailed information, which the Veteran did not provide, despite the RO requesting it.

Indeed, there is no geographic requirement for the regulation, but the stressor must be consistent with the places, types, and circumstances of a veteran's service, and applies only when a veteran's service is proximate in time and place to the traumatic event to which that veteran has responded with intense fear, helplessness, or horror.  See 75 Fed. Reg. 39843 (Jul. 13, 2010).  Here, particularly, the Board takes further judicial notice that the Cuban Missile Crisis involved a threat in October 1962 by the Soviet Union to launch nuclear missiles against the continental United States from the island of Cuba.  Certainly, it is not implausible that the Veteran may have been concerned about becoming involved in a nuclear war in his capacity as a member of the armed forces.  However, the particular circumstances of the Cuban Missile Crisis did not pose a threat proximate in time or place to the Veteran serving far from the continental United States in Germany.

Finally, the Board acknowledges the opinion of a private psychiatrist, "E.T." who testified as to the Veteran's claimed in-service stressors.  Dr. E.T. testified that she interviewed the Veteran over the phone and reviewed the claims file.  Dr. E.T. indicated that the Veteran's fear for his life during the Cuban Missile Crisis was the basis of her diagnosis for PTSD.  However, the Veteran's claim fails because the Board has determined, as is described in detail above, that the Veteran's claimed stressor regarding the Cuban Missile Crisis is not consistent with the places, types, and circumstances of his service and his stressor regarding service near the Berlin Wall is not supported by the evidence of record.  Therefore, any opinion that links his PTSD to either or both of these stressors is of no probative value.

Moreover, because the Veteran's claimed stressor is related to his fear of hostile military or terrorist activity, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom the VA has contracted, must confirm the  claimed stressor is adequate to support a diagnosis of PTSD.  See 38 C.F.R. § 3.304.  Although Dr. E.T. testified that she had previously worked as a VA contractor, she indicated that she did not serve in such a capacity when interviewing the Veteran in this case.  Furthermore, the Board again points out that since the Veteran's claim fails on the basis that his claimed stressors are either not supported by the evidence of record or are inconsistent with the places, types, and circumstances of his service, a remand to afford him an examination by a VA psychiatrist or psychologist is not warranted.  Sanchez-Navarro v. McDonald, No. 2014-7039, 2014 WL 7332767, at *2 (Fed. Cir. Dec. 24, 2014).

For these reasons, the Board finds that the most probative evidence of record does not support or corroborate the Veteran's claimed in-service stressors.  See Zarycki , 6 Vet. App. at 98.  Furthermore, consideration of the Veteran's claimed stressors under the amended 38 C.F.R. § 3.304(f) as it relates to the Veteran's fear of hostile military or terrorist activity does not warrant entitlement to service connection for PTSD because the Veteran's claimed stressors are not consistent with the places, types, and circumstances of his service.

Therefore, a preponderance of the evidence is against the claim for service connection for PTSD, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014); Gilbert, 1 Vet. App. at 49.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  

Here, the duty to notify has been satisfied.  The claim was remanded in July 2004 to provide adequate notice to the Veteran regarding his service connection claim.  A July 2004 letter to the Veteran specifically included a PTSD Criteria Attachment which explained the type of credible supporting evidence needed to verify the Veteran's stressor events.  However, the claim was again subject to a Joint Motion for Remand in February 2006 because the August 2005 Board decision inaccurately stated that the Veteran's benefit was granted in full.  As a result, the Veteran was informed in April 2006 that his claim was remanded for readjuciation.  He was once again informed of his ability to submit additional evidence in support of his claim.  After the claim was denied and vacated again, the claim was remanded for further development.  A July 2012 letter to the Veteran providing all notice required under the VCAA to substantiate his claims. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, personnel records, VA treatment records, private treatment records, statements in support of the claim by the Veteran, statements by the Veteran's representative, and other lay statements.  

The Veteran has not been afforded a VA examination with respect to his claim.  However, as discussed above, the Board has found that there is no supporting or corroborating evidence of an in-service stressor; there is no combat stressor alleged; and the stressors related to the Veteran's fear of hostile military or terrorist activity are not consistent with the places, types, and circumstances of his service.  Simply stated, there is no competent and credible evidence of an in-service occurrence.  Therefore, the Board is not required to have the Veteran undergo a VA compensation examination for a medical nexus opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
  
Additionally, the Veteran was afforded a hearing before the Board in September 2014, for which he chose not to appear.  An acting VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Veteran's attorney opted to continue with the hearing in the Veteran's absence, along with a psychiatrist who had interviewed the Veteran and testified during the hearing.  Both the attorney and the acting VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


